Title: To James Madison from Jacob Barker, 14 June 1814
From: Barker, Jacob
To: Madison, James


        
          Esteemed friend
          New York 6 Mo. 14th. 1814.
        
        Permit me to solicit for my brother-in-law Samuel Hazard Esqr., the appointment of American Consul at Amsterdam, Antwerp, Bordeaux, Hâvre de grace or Hamburg. He is now American Consul at Archangel & is very desirous to be transferred to one of those other places. He is a young man of first rate talents & has given perfect satisfaction to all the Americans who have traded at Archangel since his appointment. That place thee knows is at best a very inhospitable clime for an American to pass the prime of his life in, & the only thing that made it passable was the commerce of the place, which will in a great measure terminate with a general peace; and it is so uncommon for us to have a consul possessing talents, integrity & industry that when such a man is found among them, it is desireable that he should be at one of the most important ports for American Commerce. For the want of suitable men in those offices, the American merchants & seamen have suffered most severely.
        I am ignorant of the character of the present consul at Amsterdam; if he has not very strong claims on the government I hope thee will be willing to let him give place to my said brother; and as he has had that situation a very

long time, on the principle of rotine in office, I think he could not complain, or he may be transferred to some other place. At Antwerp I believe there is not any person filling that office, Jacob Ridgeway Esq. having returned to America & retired from business. Next to Amsterdam Antwerp will be desirable; next to that place Bordeaux where a person holds the office against whom much has been said; and government are in possession of some evidence in relation to that part of his conduct which is objected to. If my brother cannot be transferred to either of those places, Hamburg or Havre de grace will be decidedly preferable to Archangel. Thee will be pleased to consider his case & decide on it at an early period; this will particularly oblige him & his friends.
        I am very anxious to have him immediately placed at Amsterdam; because I must send him to that place to dispose of a part of my interest in the U.S. Stocks. He is the best man I know in Europe for that business, and if he were honored with the appointmt. of American Consul; it would give him more consequence & better opportunity to negotiate with monied men; as in those old countries they have an exalted opinion of the dignities of office. Amsterdam is the only place where much can be done with our stocks. A little may be done at Hamburg & at Paris; but I make my principal calculations on Amsterdam; & I am under the necessity of embarking into the business immediately; consequently if my application for the appointment of my brother should be successful, it will be very desireable to receive his commission in season to send it out by the French National vessel, which arrived at this port last week & which will probably return in the course of a few days. Begging thee to excuse the liberty I have taken I am, with the most sincere esteem & respect, Thy assured friend.
        
          Jacob Barker
        
      